Citation Nr: 1330457	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  08-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for intervertebral disc degeneration of the lumbar spine. 

4.  Entitlement to service connection for bilateral plantar fasciitis. 

5.  Entitlement to service connection for a hysterectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had numerous periods of active duty and active duty for training (ACDUTRA), from 1983 through 2006, with a period of active duty for special work from February to July 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When this case was before the Board in September 2010, it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim requires additional development.  

The Board's September 2010 remand noted that the Veteran had extensive active duty for training (ACTDUTRA) and periods of inactive duty.  

The Board requested that the RO verify the exact dates of the Veteran's periods of active duty, ACDUTRA and inactive duty for training (INACDUTRA).  The remand specified that "[A] list of the correct dates should be associated with the claims file." 

The exact development done by the RO with respect to verifying service dates is unclear.  A review of the record before the Board reveals that the RO apparently obtained additional service personnel records, but the RO did not associate a list of the correct dates with the claims file.  

As VA did not conduct the necessary development, the development requested by the Board's September 2010 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

In addition, the importance of verification of the Veteran's periods of active duty, ACTDUTRA and INACDUTRA is reflected by a March 2012 VA medical opinion that the Veteran's total abdominal hysterectomy and bilateral salpingo-oophorectomy was not incurred during active duty unless she was on active duty in 1985.  

The Board also notes that the Veteran recently submitted some additional records which were not considered by the examiner who provided the opinion on the hysterectomy.  

Accordingly, the case is REMANDED for the following action:

1.  Complete any necessary verification of the Veteran's exact dates of active duty, ACTDUTRA and INACDUTRA.  A list of the correct dates should be associated with the claims file.  

2.  Thereafter, provide the claims file and a copy of the list of dates of service to the examiners who previously provided an opinion regarding the hysterectomy, carpal tunnel syndrome, cervical spine disorder, lumbar spine disorder, and plantar fasciitis, and request an addendum opinion regarding whether the currently diagnosed disorder had onset during service.  

3.  After the above action has been completed, readjudicate the claims.  If any of the claims remain denied, issue to the Veteran and her representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


